

113 HR 3774 IH: Repealing Ineffective and Incomplete Abstinence-Only Program Funding Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3774IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Ms. Lee of California (for herself, Mr. Moran, Ms. Moore, Ms. Schakowsky, Mrs. Capps, and Mr. Farr) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title V of the Social Security Act to eliminate the abstinence-only education program, and for other purposes.1.Short titleThis Act may be cited as the Repealing Ineffective and Incomplete Abstinence-Only Program Funding Act of 2013.2.FindingsCongress makes the following findings:(1)The United States has the highest rate of teen pregnancy among its peers in the developed world. In 2012, 3,952,937 babies were born to teenagers aged 15 to 19 years. From 2007 to 2011, the birth rates among African-American and Hispanic teens were more than two times higher than the rate for White teens. From 2011 to 2012, both the number of births and the fertility rate for Asian or Pacific Islander women rose, by 7 percent and 4 percent, respectively.(2)While young people in the United States ages 15 to 24 make up only 25 percent of the sexually active population, they acquire about 50 percent of the 19,700,000 new sexually transmitted infections (STIs) every year. The Centers for Disease Control and Prevention (CDC) reported that the rate of chlamydia diagnoses among persons ages 15–24 in 2011 was four times higher than the general population. According to the CDC, young people ages 13 to 24 account for 25 percent of the estimated 50,000 new HIV infections each year; every month 1,000 teenagers or young adults are infected with HIV. African-American adolescents ages 13 to 19 years are disproportionately affected by HIV, accounting for only 15 percent of the adolescent population, but comprising 67 percent of the estimated HIV diagnoses in 2011. Since 2008, new HIV cases specifically among young Black men who have sex with men (MSM) ages 13 to 24 have increased by 20 percent.(3)Abstinence-only-until-marriage programs have been discredited by a wide body of evidence, including most notably in a congressionally mandated study in 2007 which found these programs ineffective in stopping or delaying teen sex, reducing the number of reported sexual partners, reducing reported rates of pregnancy or sexually transmitted infections, or otherwise beneficially impacting young people’s sexual behavior. The Institute of Medicine of the National Academy of Sciences recommends the termination of such programs because they represent poor fiscal and public health policy.(4)Programs funded through title V, section 510 of the Social Security Act are required to adhere to a stigmatizing, shaming, and stereotyping eight-point definition of “abstinence education.” This definition promotes marriage as the only acceptable family structure; ostracizes lesbian, gay, bisexual, and transgender (LGBT) youth; stigmatizes youth who have been sexually abused; and denies information to sexually active youth.(5)Over 100 leading medical and public health professional groups, including the American Medical Association, the American Academy of Pediatrics, the Society of Adolescent Health and Medicine, the American College of Obstetricians and Gynecologists, the American Nurses Association, the American Public Health Association, and the American Psychological Association, oppose an abstinence-only-until-marriage approach as antithetical to the principles of science. These organizations all stress the need for sexuality education that includes messages about abstinence and also provide young people with information about contraception for the prevention of teen pregnancy, HIV/AIDS, and other STIs. Additionally, every United States Surgeon General from Dr. Koop to Dr. Carmona has supported comprehensive sex education. CDC includes teen pregnancy prevention as one of its top six priorities, a “winnable battle” in public health, noting needed support for evidence-based prevention programs.(6)Since 1982, the United States has spent over $1,750,000,000 in Federal funding on abstinence-only-until-marriage programs that fail to teach teens how to prevent unintended pregnancy or STIs, including HIV. Particularly as the Nation continues recovery efforts from the worst economic disaster since the Great Depression, government funding should only support evidence-informed programs.(7)According to the results of a 2005–2006 nationally representative survey of United States adults published in the Archives of Pediatric & Adolescent Medicine, more than 8 in 10 (82 percent) of those polled, regardless of political ideology, support comprehensive sex education that is medically accurate and age-appropriate and includes information about both abstinence and contraception for protection against unintended pregnancy and STIs, including HIV.(8)There is strong evidence that more comprehensive approaches to sex education help young people both to withstand the pressures to have sex too soon and to have healthy, responsible, and mutually protective relationships when they do become sexually active. More comprehensive sex education has been found to be effective in delaying sexual intercourse, increasing contraceptive use, and reducing the number of partners among teens.(9)Strong evidence indicates that sex education programs that promote both abstinence and the use of contraception does not increase sexual behavior. Studies show that when teens are educated about and have access to contraception, levels of contraception use at first intercourse increase while levels of sex stay the same.(10)Teens who receive sex education that includes both abstinence and contraception are more likely than those who receive abstinence-only-until-marriage messages to delay sexual activity and use contraception when they do become sexually active. Research from the United States shows that teens who practice contraception consistently in their first sexual relationship are more likely to continue doing so than those who use no method or who use a method inconsistently.(11)The Personal Responsibility Education Program (PREP) funds programs that are required to provide medically accurate information on both abstinence and contraception for the prevention of pregnancy and STIs, including HIV/AIDS, with a substantial emphasis on both abstinence and contraceptive use. Programs must also address adulthood preparation topics such as healthy relationships, adolescent development, financial literacy, educational and career success, and healthy life skills. Funded programs are required to be evidence-based or replicate elements of evidence-based programs that have been proven on the basis of rigorous scientific research to change behavior.3.Elimination of abstinence-only education program(a)In generalTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by striking section 510.(b)RescissionAmounts appropriated for fiscal year 2014 under section 510(d) of the Social Security Act (42 U.S.C. 710(d)) (as in effect on the day before the date of enactment of this Act) that are unobligated as of the date of enactment of this Act are rescinded.4.Reprogramming of abstinence-only education programSection 513(f) of the Social Security Act (42 U.S.C. 713(f)) is amended by striking for each of fiscal years 2010 through 2014 and inserting for fiscal year 2014, increased by an amount equal to the unobligated portion of funds appropriated for fiscal year 2014 under section 510(d) that are rescinded under subsection (b).